 

 

 

Fourth Amended and Restated

 

Sub-advisory Agreement

 

between

 

American Realty Capital II Advisors, LLC

 

and

 

Phillips Edison NTR LLC

 

 

 

 

 

February 4, 2013

--------------------------------------------------------------------------------

 

 

 

Table of Contents

 

 

Page

Article 1 – Definitions

2

Article 2 - Appointment

3

Article 3 - Duties of the Sub-advisor

4

Article 4 - Authority and Certain Activities of Sub-advisor

4

Article 5 – Assignment of Payments

4

5.1 Acquisition Fees

4

5.2 Asset Management Fee

5

5.3 Disposition Fees

5

5.4 Financing Fee

5

5.5 Subordinated Participation Interests

5

5.6 Expense Reimbursements

5

Article 6 – Allocation of Expense Reimbursements

6

6.1 Organization and Offering Expense Reimbursements

6

6.2 All Other Expense Reimbursements

7

Article 7 – Voting Agreements

7

7.1 Election of Directors

7

7.2 Other Voting of Shares

7

7.3 Major Decisions

7

Article 8 - Relationship Of Advisor And Company; Other Activities Of The
Advisor 

9

8.1 Relationship

9

8.2 Time Commitment

9

8.3 Advisor and Sub-advisor Meetings

10

8.4 Investment Opportunities and Allocation

10

8.5 Prospectus Guidance

11

Article 9 – Dealer Manager

12

Article 10 - The Phillips Edison and ARC Names

12

Article 11 – Other Agreements

12

11.1 Approval and Funding of Company Organization and Offering Costs

12

11.2 Property Level Agreements

13

11.3 Advisor, Advisory Agreement and Dealings with Company

15

11.3 Initial Capital Contribution

15

Article 12 – Certain Transfers

15

12.1 Transfers

15

12.2 Prohibited Transfers

16

Article 13 – Representations, Warranties, and Agreements

16

Article 14 - Term And Termination of the Agreement

19

14.1 Term

19

14.2 Termination

19

14.3 Survival upon Termination

20

14.4 Payments on Termination and Survival of Certain Rights and Obligations

20

Article 15 - Assignment

21

Article 16 - Indemnification And Limitation Of Liability

21

Article 17 - Miscellaneous

21

17.1 Notices

21

17.2 Modification

22

17.3 Severability

22

 

 

--------------------------------------------------------------------------------

 

 

 

17.4 Construction

22

17.5 Entire Agreement

22

17.6 Waiver

23

17.7 Gender

23

17.8 Titles Not to Affect Interpretation

23

17.9 Counterparts

23

 

--------------------------------------------------------------------------------

 

 

Fourth Amended and Restated Sub-advisory Agreement

This Fourth Amended and Restated Sub-advisory Agreement, dated as of February 4,
2013 (this “Agreement”), is between, American Realty Capital II Advisors, LLC, a
Delaware limited liability company (the “Advisor”) and Phillips Edison NTR LLC
(formerly known as Phillips Edison & Company SubAdvisor LLC), a Delaware limited
liability company (the “Sub-advisor”). 

W I T N E S S E T H

WHEREAS, the parties entered into that certain Sub-advisory Agreement dated as
of January 11, 2010;

WHEREAS, the parties entered into that certain First Amended and Restated
Sub-advisory Agreement dated as of July 1, 2010;

WHEREAS, the parties entered into that certain Second Amended and Restated
Sub-advisory Agreement dated as of September 17, 2010;

WHEREAS, the parties entered into that certain Third Amended and Restated
Sub-advisory Agreement dated as of September 20, 2011 (the “Amended
Agreement”); 

WHEREAS, the parties have agreed to make certain amendments and desire to amend
and restate the Amended Agreement;

WHEREAS, Phillips Edison – ARC Shopping Center REIT Inc., a Maryland corporation
(the “Company”) has appointed the Advisor as its advisor pursuant to the Amended
and Restated Advisory Agreement between the Company, Phillips Edison – ARC
Shopping Center Operating Partnership, L.P. (the “Partnership”) and the Advisor,
dated as of even date herewith (as the same may be amended, restated or
otherwise modified from time to time in accordance with its terms, the “Advisory
Agreement”); 

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of, the Board of Directors of the Company, all as provided
herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Board of Directors of the
Company, on the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree that the Amended
Agreement hereby is amended and restated to read in its entirety as follows:

1 

 

--------------------------------------------------------------------------------

 

 

                                                                                                                                                                      
Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.   

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth at the head of this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals.

“Affiliate” has the meaning set forth in the Advisory Agreement.  For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with Phillips Edison Limited Partnership
shall be an Affiliate of the Advisor.

“Agreement” has the meaning set forth in the preamble.

“Company” has the meaning set forth in the recitals hereto.

“Dealer Manager” means Realty Capital Services, LLC, a Delaware limited
liability company, in its capacity as dealer manager pursuant to the Dealer
Manager Agreement.

“Dealer Manager Agreement” means that dealer manager agreement, dated as of even
date herewith, between the Company and the Dealer Manager, providing for the
distribution of the Shares.

“Effective Date” means the initial Effective Date (as defined in the Dealer
Manager Agreement).

“Fund IV” means Phillips Edison Shopping Center Fund IV, L.P.

“Immediate Family Member” means, with respect to a Key Person:  (i) any of such
Key Person’s parents and siblings, spouse and descendants and any of the spouses
of such descendants (collectively, the “Individual Group”); (ii) any trust, the
beneficiaries of which consist exclusively of one or more members of the
Individual Group (collectively, the “Family Trusts”); and (iii) any entity which
is controlled by, directly or indirectly, one or more members of the Individual
Group and/or one or more of the Family Trusts.

2 

 

--------------------------------------------------------------------------------

 

 

“Joint Venture” means any joint venture, limited liability company or other
Affiliate of the Company that owns, in whole or in part, on behalf of the
Company any Properties, Loans or other Permitted Investments.

“Key Person” means (i) with respect to the Advisor, each of William Kahane and
Nicholas Schorsch and his heirs, legal representatives and executors, and (ii)
with respect to the Sub-advisor, each of Michael C. Phillips and Jeffrey S.
Edison and his heirs, legal representatives and executors.

“Offering Period” has the meaning set forth in the Dealer Manager Agreement.

“Partnership” means Phillips Edison – ARC Shopping Center Operating Partnership,
L.P., a Delaware limited partnership.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of February 4, 2013, among the Company,
Phillips Edison Shopping Center OP GP LLC, the Advisor, and PE – ARC Special
Limited Partner LLC, as the same may be amended from time to time.

“Party” or “Parties” refer to the Advisor or the Sub-advisor or both, as the
case may be.

“Prospectus” has the meaning set forth in the Dealer Manager Agreement.

“Reference Date” means the first date the Company breaks escrow on stockholder
subscriptions in the Initial Public Offering.

“Sub-advisor” has the meaning set forth at the head of this Agreement.

“Transfer Restriction Period” means, with respect to the Sub-advisor, the
Offering Period plus 12 months, and with respect to the Advisor, the Offering
Period plus six months.

                                                                                                                                                              
Article 2

Appointment

The Advisor, pursuant to its authority to delegate all of its rights and powers
to manage and control the business and affairs of the Company to the Sub-advisor
pursuant to Section 4.1 of the Advisory Agreement, hereby appoints the
Sub-advisor to serve as the Sub-advisor for the Company.  The Sub-advisor hereby
accepts such appointment.  The Advisor delegates, and the Sub-advisor agrees to
perform, all the duties of the Advisor set forth in the Advisory Agreement, all
on the terms and subject to the conditions set forth in this Agreement. 



3 

 

--------------------------------------------------------------------------------

 

 

                                                                                                                                                                        
Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for managing,
operating, directing and supervising the operations and administration of the
Company and its assets.  Consistent with Article 2 hereof, the Sub-advisor
undertakes to use commercially reasonable efforts to present to the Company
potential investment opportunities and to provide the Company with a continuing
and suitable investment program consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the
Board.  Subject to the limitations set forth in this Agreement and the Advisory
Agreement, including Article 4 of the Advisory Agreement, consistent with the
provisions of the Articles of Incorporation and Bylaws and the continuing and
exclusive authority of the Board over the supervision of the Company, the
Sub-advisor shall, either directly or by engaging an Affiliate or third party,
perform the duties set forth in Article 3 of the Advisory Agreement (a copy of
which is attached hereto as Appendix A), which duties are incorporated herein by
reference as if fully set forth herein.

                                                                                                                                                                        
Article 4

Authority and Certain Activities of Sub-advisor

The Sub-advisor shall have the authority set forth in Article 4 of the Advisory
Agreement, shall have the authority to establish and maintain bank accounts as
set forth in Article 5 of the Advisory Agreement, shall maintain books and
records for the Company as set forth in Article 6 of the Advisory Agreement, and
shall abide by the limitations of Article 7 of the Advisory Agreement, all of
which (i.e., Articles 4 through 7 of the Advisory Agreement) are incorporated
herein by reference as if fully set forth herein.

                                                                                                                                                                        
Article 5

Assignment of Payments

As compensation for the services provided pursuant to this Agreement, Advisor
hereby assigns payments as follows:

5.1              Acquisition Fees.  The Advisor hereby assigns its right to
receive direct payment from the Company or from any Joint Venture of 85% of all
Acquisition Fees payable pursuant to the applicable advisory agreement between
the Advisor and the Company or the Joint Venture.  The Advisor will submit an
invoice to the Company or the Joint Venture, which the Sub-advisor shall
prepare, following the closing or closings of each acquisition or origination,
accompanied by a computation of the Acquisition Fee.  The portion of the
Acquisition Fee payable to each of the Advisor and Sub-advisor then will be paid
by the Company or the Joint Venture at the closing of the applicable transaction
upon receipt of the

--------------------------------------------------------------------------------

 

 

invoice by the Company or the Joint Venture as provided in the applicable
advisory agreement. 

5.2              Asset Management Fee.  The Advisor hereby assigns its right to
receive direct payment from the Company or from any Joint Venture of 85% of all
Asset Management Fees payable pursuant to the applicable advisory agreement
between the Advisor and the Company or the Joint Venture.  The Advisor will
submit a quarterly invoice to the Company or the Joint Venture, which the
Sub-advisor shall prepare and which shall include a computation of the Asset
Management Fee for the applicable period.  The Asset Management Fee shall be
payable by the Company or Joint Venture as provided in the applicable advisory
agreement. 

5.3              Disposition Fees.  The Advisor hereby assigns its right to
receive direct payment from the Company or from any Joint Venture of 85% of all
Disposition Fees payable pursuant to the applicable advisory agreement between
the Advisor and the Company or the Joint Venture; provided, however, that if the
receipt by the Advisor of all or any part of a Disposition Fee for any
particular transaction would violate applicable law, and if applicable law would
permit payment thereof to the Sub-advisor, then the assignment shall be deemed
to be for the Disposition Fee (or part thereof) associated with that particular
transaction that would violate applicable law if received by the Advisor.  The
portion of the Disposition Fee payable to each of the Advisor and the
Sub-advisor shall be paid by the Company or the Joint Venture as provided in the
applicable advisory agreement. 

5.4              Financing Fee.  The Advisor hereby assigns its right to receive
direct payment from the Company or from any Joint Venture of 85% of all
Financing Fees payable to the Advisor pursuant to the applicable advisory
agreement between the Advisor and the Company or the Joint Venture; provided,
however, that if the receipt by the Advisor of a Financing Fee for any
particular transaction would violate applicable law, and if applicable law would
permit payment thereof to the Sub-advisor, then the assignment shall be deemed
to be for the Financing Fee (or part thereof) associated with that particular
transaction that would violate applicable law if received by the Advisor.

5.5              Subordinated Participation Interests.  The Advisor hereby
agrees to assign to the Sub-advisor 85% of the Subordinated Participation
Interests it periodically receives from the Partnership pursuant to the Advisory
Agreement and pursuant to the terms and conditions contained in the Partnership
Agreement.

5.6              Expense Reimbursements.  Subject to Article 6 of this Agreement
and Article 9 of the Advisory Agreement, the Advisor hereby assigns its right to
receive direct payment from the Company or any Joint Venture of expense
reimbursements the Sub-advisor incurs on behalf of the Company or in connection
with the services the Sub-advisor provides to the Company pursuant to this
Agreement.

5 

 

--------------------------------------------------------------------------------

 

 

                                                                                                                                                                        
Article 6

Allocation of Expense Reimbursements

6.1              Organization and Offering Expense Reimbursements.  All
Organization and Offering Expense reimbursements will be apportioned between the
Advisor and Sub-advisor pro rata based on the amount of such Organization and
Offering Expenses reimbursements due each as of the date of the reimbursement.

(A)             It is understood and agreed that the Company shall be under no
obligation to reimburse the Advisor or Sub-advisor to the extent such
reimbursement would cause the total amount spent by the Company on Organization
and Offering Expenses (excluding underwriting and brokerage discounts and
commissions, but including third-party due diligence fees as set forth in
detailed and itemized invoices) to exceed 1.5% of Gross Proceeds raised in a
Public Offering as of the termination of such Public Offering; and

(B)              Within 60 days after the end of the month in which a Public
Offering terminates, the Sub-advisor shall reimburse the Advisor, to the extent
the Advisor was not reimbursed or had an obligation to reimburse the Company
(and did so reimburse the Company), for Organization and Offering Expenses
(excluding underwriting and brokerage discounts and commissions, but including
third-party due diligence fees as set forth in detailed and itemized invoices)
exceeding 1.5% of Gross Proceeds raised in a Public Offering.

(C)              The Company shall not reimburse the Advisor or Sub-advisor for
any Organization and Offering Expenses that the Conflicts Committee determines
are not fair and commercially reasonable to the Company.

(D)             The Company shall not make any reimbursement for any of the
following Organization and Offering Expenses incurred by the Dealer Manager that
are to be paid out of the Dealer Manager’s fee:

(1)               participating broker-dealer expense reimbursements (including
meals with financial advisors and participating broker-dealer client seminars);

(2)               sales seminars sponsored by participating broker-dealers;

(3)               promotional items;

(4)               marketing support;

6 

 

--------------------------------------------------------------------------------

 

 

(5)               expenses in connection with bona fide training and educational
meetings;

(6)               wholesaling commissions, wholesaling salaries and wholesaling
expense reimbursements (including travel, meals and lodging in connection with
the Offering);

(7)               occasional meals and entertainment expenses of participating
broker-dealers; and

(8)               legal fees and expenses of the Dealer Manager associated with
FINRA-related filings or the drafting and review of any dealer manager
agreements, participating broker-dealer agreements and due diligence agreements.

6.2              All Other Expense Reimbursements.  All other expense
reimbursements will be apportioned between the Advisor and Sub-advisor pro rata
based on the amount of such expense reimbursements due each as of the date of
the reimbursement.

                                                                                                                                                                        
Article 7

Voting Agreements

7.1              Election of Directors.  The Advisor and Sub-advisor each
agrees, with respect to any Shares now or hereinafter owned by it, to vote such
Shares in favor of the Advisor’s nominee for the Board and the Sub-advisor’s
nominees for the Board.  As of the date hereof, the Advisor’s nominee for the
Board is William M. Kahane, and the Sub-advisor’s nominees are Jeffrey S. Edison
and Michael C. Phillips.

7.2              Other Voting of Shares.  The Advisor and Sub-advisor each
agrees that, with respect to any Shares now or hereinafter owned by it, neither
will vote or consent on matters submitted to the stockholders of the Company
regarding (i) the removal of the Advisor or any Affiliate of the Advisor; (ii)
the removal of the Sub-advisor or any Affiliate of the Sub-advisor; (iii) any
transaction between the Company and the Advisor or any of its Affiliates; or
(iv) any transaction between the Company and the Sub-advisor or any of its
Affiliates.  This voting restriction shall survive until such time that the
Advisor is no longer serving as such.

7.3              Major Decisions. 

(A)             Subject to Sections 7.3(C) and 7.3(D)  with respect to the
Company, all major decisions of the Company set forth below in clauses (A)(1)
through (A)(6)  (“Major Decisions”) shall be subject to the Company’s Articles
of Incorporation and joint approval by the Advisor and Sub-advisor.  For the
avoidance of doubt, Major Decisions specifically exclude any decisions regarding
the day-to-day operations of the Company, the decision-making authority for
which has been delegated to the Sub-advisor pursuant to this Agreement.  Major
Decisions shall consist of the following:

7 

 

--------------------------------------------------------------------------------

 

 

(1)               Decisions to recommend to the Board of Directors that the
Company acquire or sell Properties, Loans and other Permitted Investments;

(2)               Retention of investment banks for the Company;

(3)               Marketing methods for the Company’s sale of Shares;

(4)               Extending, initiating or terminating the Initial Public
Offering or any subsequent Offering of the Shares;

(5)               Issuing press releases involving the major decisions of the
Company or the Advisor or Sub-advisor or their Affiliates with respect to the
business or operations of the Company; provided, that the Sub-advisor need not
obtain consent to any press releases regarding acquisitions or dispositions of
Properties, Loans or other Permitted Investments; and provided  further,
however, that notwithstanding the immediately preceding proviso, any mention of
the Advisor or its Affiliates in such press releases regarding acquisitions or
dispositions shall be pre-approved by the Advisor; and

(6)               Merging or otherwise engaging in any change of control
transaction for the Company.

(B)              Notwithstanding anything in this Agreement to the contrary, if
the Parties do not agree to any action constituting a Major Decision that is
described in any of clauses (A)(2) through (A)(6)  above and that has been
proposed by either Party, the Parties shall meet (in person or by phone) to
discuss the issue in dispute in good faith over the five-business day period
beginning with the delivery of notice of the proposed action to the other
Party. 

(C)              Notwithstanding anything in this Agreement to the contrary,
with respect to Major Decisions described in clause (A)(1) above (but subject to
Section 7.3(D)), (1) joint approval shall not be required, (2) the Sub-advisor
and the Advisor shall discuss the proposed transaction (either in person or by
phone) prior to either Party making any recommendation of the proposed
transaction to the Board of Directors, and (3) the Sub-advisor and the Advisor
shall each give due consideration to the opinions of the other Party. 
Ordinarily, such discussions shall begin at least five business days before a
recommendation is made to the Board of Directors; however, if in the sole
discretion of the Sub-advisor it is in the best interest of the Company to make
a recommendation to the Board of Directors more promptly, then the Sub-advisor
may do so.  In the event the Parties do not agree as to whether to recommend the
proposed

8 

 

--------------------------------------------------------------------------------

 

 

transaction to the Board of Directors, the Sub-advisor’s decision shall govern.

(D)             Notwithstanding the provisions of this Section 7.3 or any other
provision in this Agreement to the contrary, in all events, including Major
Decisions, the Company will be managed under the direction of the Board of
Directors.

(E)              Notwithstanding anything in this Agreement to the contrary (but
subject to Section 7.3(D)), the Sub-advisor shall have sole authority to act on
behalf of the Company regarding amending the Advisory Agreement.

                                                                                                                                                                        
Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;
Other Activities of the Advisor and Sub-advisor

8.1              Relationship.  The Advisor and the Sub-advisor are not partners
or joint venturers with each other, and nothing in this Agreement shall be
construed to make them such partners or joint venturers. Except as set forth in
Section 8.4, nothing herein contained shall prevent the Advisor or Sub-advisor
from engaging in or earning fees from other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or Sub-advisor, respectively, or any of their Affiliates.  Nor shall this
Agreement limit or restrict the right of any manager, director, officer, member,
partner, employee or equityholder of the Advisor or Sub-advisor or their
Affiliates to engage in or earn fees from any other business or to render
services of any kind to any other Person.  The Sub-advisor may, with respect to
any investment in which the Company is a participant, also render advice and
service to each and every other participant therein, and earn fees for rendering
such advice and service.  Specifically, it is contemplated that the Company may
enter into Joint Ventures or other similar co-investment arrangements with
certain Persons, and pursuant to the agreements governing such Joint Ventures or
other similar co-investment arrangements, the Advisor or the Sub-advisor may be
engaged to provide advice and service to such Persons, in which case, the
Advisor or the Sub-advisor, as applicable, will earn fees for rendering such
advice and service.  Each of the Advisor and the Sub-advisor shall promptly
disclose to the Board the existence of any condition or circumstance, existing
or anticipated, of which it has knowledge, that creates or which would
reasonably result in a conflict of interest between its obligations to the
Company and its obligations to or its interest in any other Persons (it being
understood and agreed that the conditions and circumstances referred to in the
second paragraph of Section 8.4(A) are deemed to have been disclosed to the
Board for purposes of this Section 8.1). 

8.2              Time Commitment.  The Sub-advisor shall, and shall cause its
Affiliates and their respective employees, officers and agents to, devote to the
Company such

9 

 

--------------------------------------------------------------------------------

 

 

time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement. 
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

8.3              Advisor and Sub-advisor Meetings.  The Parties shall meet on a
regular basis (frequency to be determined) to discuss and consult with one
another regarding the Company and its assets and opportunities.  Advisor and
Sub-advisor shall cause their respective principals to meet (in person or by
phone) with representatives of each other upon the request of either Party.  The
Parties will provide each other information regarding the operations and
acquisitions of the Company as reasonably requested by the other.  Each of
Advisor and Sub-advisor shall have direct access to the books and records of the
Company and of each attorney, accountant, servicer and other contracting party
of the Company (except to the extent such attorney represents either Party with
respect to this Agreement).

8.4              Investment Opportunities and Allocation.   

(A)             The Sub-advisor shall be required to use commercially reasonable
efforts to present a continuing and suitable investment program to the Company
that is consistent with the investment policies and objectives of the Company. 
So long as the Advisor is acting in its capacity as advisor under the Advisory
Agreement, each of the Advisor and the Sub-advisor will not (and will cause its
Affiliates to not) (i) pursue any opportunity to acquire any Property, Loan or
other Permitted Investment that fits within the Company’s strategy, or (ii)
offer such Property, Loan or other Permitted Investment to a third party, in
each case unless and until such opportunity is first presented to the Company. 
The Company shall have 30 days from the date of its receipt of a complete
written offering package relating to such opportunity, customary in scope and
content, to notify the Advisor or the Sub-advisor, as the case may be, of the
Company’s decision as to whether or not to pursue such opportunity.  If the
Company fails so to notify the Advisor or the Sub-advisor, as the case may be,
within such 30-day period, the Company shall be deemed to have passed on such
opportunity.  If the Company passes on such opportunity, then the Advisor,
Sub-advisor or such Affiliate, as the case may be, may acquire the subject
investment or offer the subject investment to a third party for a period of 180
days, in each case on terms and conditions (including price) that are not
materially different from the terms and conditions set forth in the offering
package to the Company.  If at the expiration of such 180-day period, such
opportunity remains available, then the provisions of this Section 8.4(A) shall
once again apply to such opportunity. 

Notwithstanding the preceding, however, the Advisor or any Affiliate of the
Advisor shall be permitted to pursue any opportunity or to offer any

--------------------------------------------------------------------------------

 

opportunity to a third party in respect of (1) any net leased retail, office and
industrial properties or other property consistent with the investment policies
of American Reality Capital Trust, Inc., (2) any commercial real estate or other
real estate investments that relate to office, retail, multi-family residential,
industrial and hotel property types, located primarily in the New York
metropolitan area or other property consistent with the investment policies of
American Realty Capital New York Recovery REIT, Inc., or (3) any investments to
be made by a contemplated non-traded REIT (the “Identified REIT”) that the
Advisor or any of its Affiliates has described as (a) intending to invest
primarily in “power center” real estate developments, (b) being sponsored or
co-sponsored by ARC (or one of its Affiliates), the acquisition services for
which will be provided by an international commercial and residential real
estate developer and manager (or one of its Affiliates), and (c) being the
subject of an executed letter of intent or term sheet between the Advisor (or
one of its Affiliates) and such international commercial and residential real
estate developer and manager (or one of its Affiliates), and which has or will
have as its publicly disclosed (and not subsequently revised or required to be
revised under applicable securities laws) investment objectives to have less
than 20% of its assets (measured by purchase price) in anchored shopping centers
with purchase prices of less than $20,000,000 per property (determined once the
proceeds of the offering have been fully invested). 

(B)              If Fund IV, Phillips Edison Shopping Center Fund III, L.P.,
Phillips Edison Strategic Investment Fund or Phillips Edison Limited Partnership
presents an investment opportunity to the Company and discloses in writing that
such entity is attempting to seek properties to qualify for tax deferred
treatment under Section 1031 of the Code, then if the Company does not respond
within 21 days, the Company shall be deemed to have passed on such investment
opportunity.  For clarification, developing single tenant retail or commercial
properties shall not be considered to fit within the Company’s strategy. 

(C)              Notwithstanding the preceding, the restrictions in clauses (A)
and (B)  will cease to be effective upon termination of the Offering Period or,
if later, the time when all equity raised during the Offering Period has been
substantially invested or committed to investment.

(D)             Except as provided in this Section 8.4, none of the Advisor and
the Sub-advisor nor any of their respective Affiliates shall be obligated
generally to present any particular investment opportunity to the Company. 

8.5              Prospectus Guidance.  Sub-advisor has read and will abide by
the Prospectus with respect to the Company’s investment objectives, targeted
assets and investment restrictions, targeted markets, leverage, distribution
policy, and investor profile except to the extent directed by the Board.



11 

 

--------------------------------------------------------------------------------

 

 

                                                                                                                                                                        
Article 9

Dealer Manager

            The Parties agree to use their best efforts to cause the Company,
subject to approval by the Company’s Board of Directors, to enter into the
Dealer Manager Agreement with the Dealer Manager on terms consistent with the
“Plan of Distribution” section of the Prospectus.

                                                                                                                                                                     
Article 10

The Phillips Edison and ARC Names

            The Parties acknowledge and reaffirm the rights and obligations set
forth with respect to their proprietary interests in their respective names as
set forth in Article 12 of the Advisory Agreement.

                                                                                                                                                                     
Article 11

Other Agreements

11.1          Approval and Funding of Certain Organization and Offering Costs.  

(A)             On or prior to the date hereof, the Advisor has prepared an
initial Organization and Offering Expense budget for the Advisor and its
Affiliates (including Realty Capital Services, LLC in its capacity as Dealer
Manager) for the period ending on the Effective Date, a copy of which is
attached as Schedule I hereto (the “Initial O&O Budget”) and the Sub-advisor has
reviewed and approved the Initial O&O Budget.  On or before the Effective Date,
the Advisor or its Affiliates will prepare and present to the Sub-advisor for
its review and approval the proposed Organization and Offering Expense budget
for the one-year period following the Effective Date for the Advisor and its
Affiliates (including Realty Capital Services, LLC in its capacity as Dealer
Manager).  Thereafter, on or before the 30th day preceding the annual
anniversary of the Effective Date, the Advisor or its Affiliates will prepare
and present to the Sub-advisor for its review and approval the proposed
Organization and Offering Expense budget for the following one-year period for
the Advisor and its Affiliates (including Realty Capital Services, LLC in its
capacity as Dealer Manager).  Each of (1) the Initial O&O Budget, and (2) each
such other Organization and Offering Expense budget for the time period
specified therein once approved by the Sub-advisor, shall be referred to herein
as an “Approved O&O Budget”.   It is understood and agreed that neither the
Initial O&O Budget nor any other Approved O&O Budget shall cover or refer to
selling commissions or the Dealer Manager Fee payable pursuant to the Dealer
Manager Agreement.



12 

 

--------------------------------------------------------------------------------

 

 

(B)              Each Approved O&O Budget may contain contingencies for
expenditure items anticipated in good faith by the Advisor and its Affiliates,
but the precise amounts of which are unknown at the time of preparation and
submission thereof to the Sub-advisor for approval.  Within 30 days after each
proposed Organization and Offering Expense budget is submitted to it, the
Sub-advisor shall notify the Advisor in writing (1) that it approves the
proposed budget or (2) of the revisions it reasonably believes should be made to
such proposed budget.  If the Sub-advisor fails to respond within such 30-day
period, the Sub-advisor shall be deemed to have approved the proposed budget and
such proposed budget shall become the Approved O&O Budget for the time periods
specified therein.  If the Sub-advisor withholds its approval of any proposed
budget, then the Parties shall negotiate a mutually acceptable Organization and
Offering Expense budget for the Advisor and its Affiliates (including Realty
Capital Services, LLC in its capacity as Dealer Manager).  For the avoidance of
doubt, this Section 11.1(B) shall not apply to the Initial O&O Budget.

(C)              Notwithstanding anything to the contrary contained herein or in
any other agreement, the Advisor shall ensure that it and its Affiliates shall
not make any expenditure of Company funds or of funds for which reimbursement is
sought from the Company or Sub-advisor, or commit to make any such expenditure,
except as provided for in an Approved O&O Budget; provided, however, with
respect to any line item in an Approved O&O Budget, the Advisor and its
Affiliates may incur up to 115% of the amount budgeted therefor; provided 
further, however, with respect to any line item in an Approved O&O Budget, the
Advisor and its Affiliates may incur in excess of 115% of the amount budgeted
therefor with the approval of the Sub-advisor.

(D)             The Advisor and Sub-advisor have caused their Affiliates to fund
$75,000 and $425,000, respectively, into their respective bank accounts, and
Advisor and Sub-advisor will bear the initial $500,000 of Organization and
Offering Expenses (excluding underwriting and brokerage discounts and
commissions) in the ratio of 15% to 85%, respectively.  After such initial
$500,000 of Organization and Offering Expenses have been borne as aforesaid,
Sub-advisor will fund 100% of all Organization and Offering Expenses (excluding
underwriting and brokerage discounts and commissions, but including third-party
due diligence fees set forth in detailed and itemized invoices).

11.2          Property Level Agreements.  The Parties agree to use their best
efforts to cause the Company, subject to approval by the Company’s Board of
Directors, to enter into a Master Property Management, Leasing, and Construction
Management Agreement with an Affiliate of the Sub-advisor consistent with the
description of the same in the Prospectus.  Advisor shall have the right to
review and comment upon such master agreement, and to approve such master
agreement (such approval not to be unreasonably withheld), prior to submission
to the Board. 

13 

 

--------------------------------------------------------------------------------

 

 

Advisor agrees that it shall have no right in the fees generated pursuant to
such master agreement.



14 

 

--------------------------------------------------------------------------------

 

11.3          Advisor, Advisory Agreement and Dealings with Company.  

(A)             Advisor agrees to inform and make Sub-advisor a party to all
negotiations between Advisor and the Company regarding any proposed amendment of
the Advisory Agreement.  No amendment to the Advisory Agreement will be agreed
upon or permitted if such amendment would impact the rights or obligations of
the Sub-advisor without the Sub-advisor’s consent and signature.

(B)              Advisor agrees to allow Sub-advisor to present and recommend to
the Company all investment opportunities recommended by Sub-advisor.

 

11.4          Initial Capital Contribution.  Sub-advisor acknowledges that it
contributed an amount equal to $200,000 to the capital of the Company on
December 3, 2009.  Sub-advisor agrees to purchase or to cause an Affiliate to
purchase, on a monthly basis, sufficient Shares sold in the Initial Public
Offering during each month following the Reference Date such that the total
Shares owned by Sub-advisor and its Affiliates is at least equal to 0.1% of the
Shares outstanding at the end of the immediately preceding month (ignoring for
purposes of calculating the outstanding number of Shares at the end of a month
any Shares issued after the Reference Date but outside of the Initial Public
Offering, such as Shares issued pursuant to an executive compensation plan or
upon exchange of Partnership securities).  The Shares to be purchased pursuant
to this obligation shall be at a purchase price of $9.00 per Share.

                                                                                                                                                                     
Article 12

Certain Transfers

12.1          Transfers.  The Parties have selected one another based on the
experience and personnel of each other and their Affiliates.  Accordingly, each
Party agrees that it is mutually desirable to restrict changes in ownership of
each Party.  Each Party agrees to amend, to the extent necessary, its governing
documents to restrict transferability of any direct or indirect interest in such
Party by such Party’s Key Persons unless both Parties jointly agree as otherwise
permitted by this Article 12; provided, however, that any transfer of an
interest in either Party by any of such Party’s Key Persons, by any entity
controlled by a Key Person of such Party or by any Immediate Family Member of a
Key Person of such Party shall be permitted without any approval so long as (i)
the transferee of such interest is an Immediate Family Member of a Key Person of
such Party, and (ii) one or more of the Key Persons of such Party retain
management and voting control over such interest held by such transferee at all
times after the applicable transfer occurs.



15 

 

--------------------------------------------------------------------------------

 

 

12.2          Prohibited Transfers.   

(A)             Except for Permitted Transfers and other transfers made in
accordance with, and as permitted by, this Agreement, neither Party (1) will
allow any direct or indirect transfer of interests therein by its applicable Key
Persons, and (2) will directly or indirectly transfer any part of its direct or
indirect ownership interest in the Company (if any), whether in each such case
voluntarily or by foreclosure, assignment in lieu thereof or other enforcement
of a pledge, hypothecation or collateral assignment without the prior approval
of the other Party. 

(B)              “Permitted Transfer” (for which no approval by the other Party
shall be required) means either of the following:

(1)               any transfer of all or any portion of the direct or indirect
interest in the Company held by a Party (if any) to any Affiliate of such Party;
provided, however, that in each such case the transferee executes an instrument
agreeing to be bound by the provisions of this Agreement to the extent
applicable to the transferor; and

(2)               any transfer of all or any portion of the direct or indirect
interest in a Party held, directly or indirectly, by such Party’s Key Persons or
Immediate Family Members; provided, however, that either (a) either or both of
such Party’s Key Persons remain involved with the material decision-making and
actions of such Party for the applicable Transfer Restriction Period (for the
sake of clarity, after  the applicable Transfer Restriction Period, each Party
is permitted to allow the effecting of a transfer of all or any portion of the
direct or indirect interest in such Party without regard to the continued
involvement of such Party’s Key Persons) or (b) in the case of the Advisor, the
transfer occurs after the Offering Period and the applicable transferee agrees
to cede any decision-making and governance authority relating to the Company
(including making Major Decisions) to the Sub-advisor.

                                                                                                                                                                     
Article 13

Representations, Warranties, and Agreements

13.1          The Advisor and the Sub-advisor each hereby represents and
warrants to, and agrees with, the other as follows:

(A)             Such Party is duly formed and validly existing under the laws of
the jurisdiction of its organization;

(B)              Such Party has full power and authority to enter into this
Agreement and to conduct its business to the extent contemplated in this
Agreement;

--------------------------------------------------------------------------------

 

 

(C)              This Agreement has been duly authorized, executed and delivered
by such Party and constitutes the valid and legally binding agreement of such
Party, enforceable in accordance with its terms against such Party, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium and
other similar laws relating to creditors’ rights generally, and by general
equitable principles.

(D)             The execution and delivery of this Agreement by such Party and
the performance of its duties and obligations hereunder do not result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, credit agreement, note or other
evidence of indebtedness, or any lease or other agreement, or any license,
permit, franchise or certificate to which such Party is a party or by which it
is bound or to which its properties are subject or require any authorization or
approval under or pursuant to any of the foregoing, or violate any statute,
regulation, law, order, writ, injunction, judgment or decree to which such Party
is subject;

(E)              Such Party is not aware of any facts pertaining to such Party
or its Affiliates that would cause such Party, or any of such Party’s
Affiliates, to be unable to discharge timely the obligations of such Party or
its Affiliates under this Agreement or the obligations of the Company under any
agreement to which any of them is a party;

(F)               To the knowledge of such Party, no consent, approval or
authorization of, or filing, registration or qualification with, any court or
governmental authority on the part of such Party is required for the execution
and delivery of this Agreement by such Party and the performance of its
obligations and duties hereunder and such execution, delivery and performance
shall not violate any other agreement to which such Party is bound;

(G)             Such Party recognizes that DLA Piper LLP (US) is representing
and in the future may represent the Sub-advisor, its Affiliates and the Company
with respect to matters in this Agreement and on other unrelated matters, and
acknowledges that it has been notified of this representation and that it has
been suggested that it retain independent counsel in reviewing this Agreement
and the terms agreed to herein.  The Advisor hereby waives all conflicts of
interest regarding DLA Piper with respect thereto and hereby waives all rights
to disqualify DLA Piper from representing the Sub-advisor, its Affiliates, and
the Company in any matter at any time;  

(H)             Such Party recognizes that Proskauer Rose LLP is representing
and in the future may represent the Advisor, the Dealer Manager, their
Affiliates and the Company with respect to matters in this Agreement and on
other unrelated matters, and acknowledges that it has been notified of this
representation and that it has been suggested that it retain independent

17 

 

--------------------------------------------------------------------------------

 

 

counsel in reviewing this Agreement and the terms agreed to herein.  The
Sub-advisor hereby waives all conflicts of interest regarding Proskauer Rose LLP
with respect thereto and hereby waives all rights to disqualify Proskauer Rose
LLP from representing the Advisor, the Dealer Manager, their Affiliates and the
Company in any matter at any time;

(I)                Except as specifically provided in this Agreement, such Party
is not relying upon the other Party, the Company or their respective Affiliates
or advisors, in connection with any of the matters referred to in this
Agreement, including any projections, information, due diligence,
representations or warranties (express or implied, oral or written), statements
or other matters concerning the Company, the other Party, or otherwise, and each
Party hereby confirms that it has conducted an independent investigation of the
facts regarding the same (or has chosen not to do so at such Party’s peril);

(J)                The Party is not acting as the representative or agent or in
any other capacity, fiduciary or otherwise, on behalf of another Person in
connection with the Company or the other matters referred to in this Agreement;

(K)             Such Party is aware that the other Party and/or Affiliates of
such other Party now and in the future shall be, and in the past have been,
engaged in businesses which are competitive with that of the Company.  Each of
the Parties hereby acknowledges and agrees that the Parties’ obligations with
respect to all future activities which are in competition with the Company are
as set forth in Article 8; 

(L)              Such Party is aware that compensation and reimbursements may be
payable to Affiliates of the Parties by the Company, as addressed in this
Agreement, the Advisory Agreement and the Dealer Manager Agreement;

(M)            No Party is required to cause the controlling persons of such
Party to devote any specific portion of their time to Company business other
than as necessary to fulfill such Parties’ obligations under this Agreement and
the Advisory Agreement, as the case may be, and such controlling persons are
expected to spend substantial amounts of their time on activities that are
unrelated to the Company;

(N)             Such Party understands that the other Party is relying on the
accuracy of the representations set forth in this Article 13 in entering into
this Agreement;

(O)             Such Party has not granted to any third party rights that would
be inconsistent with the rights granted to the other Party by this Agreement;

(P)               Such Party has all requisite licenses to do and perform all
acts and receive all fees as contemplated by this Agreement and the Advisory
Agreement; and

18 

 

--------------------------------------------------------------------------------

 

 

(Q)             None of its principals has been convicted of any felony, or
convicted of any misdemeanor involving moral turpitude (including fraud), or
entered a plea of nolo contendere in connection with any felony or any such
misdemeanor.

13.2          The Sub-advisor hereby represents and warrants to, and agrees
with, the Advisor as follows:

(A)             The staff and employees of the Sub-advisor and its Affiliates
have the skills, knowledge of and expertise in property selection,
acquisitions/development, financing, asset and property management, and
dispositions as to perform their respective duties and obligations hereunder;
and

(B)              The Sub-advisor is sophisticated in real estate and securities
transactions, has been granted access to such financial and other material
information concerning the Company, the other Party and the other Party’s
Affiliates, and their respective current and anticipated operations and such due
diligence materials as it deems necessary or advisable, as it has requested or
may require in connection with its investment (including an advance of expenses
that may be reimbursed) in the Company, is able, either directly or through its
agents and representatives, to evaluate such information and any due diligence
materials provided or made available to it from time to time hereunder, and is
able to bear the financial risk of loss presented by an investment in the
Company, particularly in light of the risks that would be disclosed by a
detailed analysis thereof (its access to which, to the full extent any Party has
requested, hereby is confirmed by each Party);

                                                                                                                                                                     
Article 14

Term And Termination of the Agreement

14.1          Term.  This Agreement shall have an initial term of one year from
the date hereof and shall be renewed for an unlimited number of successive
one-year terms upon renewal of the Advisory Agreement.  This Agreement shall be
co-terminus with the Advisory Agreement.  

14.2          Termination.  Subject to last sentence of Section 14.1:   

(A)             This Agreement may be terminated (1) by the Advisor upon 60
days’ prior written notice by the Advisor to the Sub-advisor with approval of a
majority of the Conflicts Committee, or (2) by the Sub-advisor upon 60 days’
prior written notice by the Sub-advisor to the Advisor; 

(B)              This Agreement may be terminated by the Advisor, if the
Sub-advisor materially breaches this Agreement; provided, however, that the Sub-

19 

 

--------------------------------------------------------------------------------

 

 

advisor shall have 30 calendar days after the receipt of notice of such breach
from the Advisor to cure such breach;

(C)              This Agreement may be terminated by the Advisor, as a result of
any fraud, criminal conduct, gross negligence or willful misconduct by
Sub-advisor or any Affiliate thereof in any action or failure to act undertaken
by such Person pertaining to or having a detrimental effect upon the ability of
the Advisor or the Sub-advisor to perform their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor; or

(D)             This Agreement may be terminated by either Party, if the other
Party (1) commences a voluntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, (2)  consents to the entry of
an order for relief in an involuntary case under any such law, (3) consents to
the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law;

(E)              This Agreement may be terminated by either Party, if:  (1) an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect has been commenced against the other Party, and
such case has not been dismissed within 60 days after the commencement thereof;
or (2) a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) has been appointed for the other Party or has taken possession
of the other Party or any substantial part of its property, and such appointment
has not been rescinded or such possession has not been relinquished within 60
days after the occurrence thereof; or

(F)               This Agreement may be terminated at any time within five years
after the date hereof by the Advisor if both Michael C. Phillips and Jeffrey S.
Edison cease to be actively involved in the management of the Sub-advisor.

14.3          Survival upon Termination.  Notwithstanding anything else that may
be to the contrary herein, the expiration or earlier termination of this
Agreement shall not relieve a party for liability for any breach occurring prior
to such expiration or earlier termination.  The provisions of Articles 1, 5, 6,
10, 13, 14, 16, and 17  shall survive termination of this Agreement.

14.4          Payments on Termination and Survival of Certain Rights and
Obligations.  After termination of this Agreement, the Sub-advisor shall have
the rights to payment and the responsibilities as set forth in Section 13.3 of
the Advisory Agreement.



20 

 

--------------------------------------------------------------------------------

 

 

                                                                                                                                                                     
Article 15

Assignment

This Agreement may be assigned by the Sub-advisor (a) to an Affiliate with the
consent of the Advisor, such consent not to be unreasonably withheld or delayed,
provided that such Affiliate remains at all times thereafter an Affiliate of
Phillips Edison Limited Partnership or (b) in a manner meeting the conditions of
Section 12.2(B)(2).  This Agreement shall not be assigned by the Advisor without
the consent of the Sub-advisor, except in the case of (i) an assignment by the
Advisor to the Company whereby the Sub-advisor becomes the advisor to the
Company or (ii) an assignment by the Advisor meeting the conditions of Section
12.2(B)(2). 

                                                                                                                                                                     
Article 16

Indemnification And Limitation Of Liability

The indemnification and limitation of liability provisions contained in the
Advisory Agreement apply to both the Advisor and Sub-advisor.  Both Parties
agree that neither will take any action inconsistent with such limitation of
liability or indemnification provisions.

                                                                                                                                                                     
Article 17

Miscellaneous

17.1          Notices.  Any notice, request, demand, approval, consent, waiver
or other communication required or permitted to be given hereunder or to be
served upon any of the Parties hereto (each a “Notice”) shall be in writing and
shall be (a) delivered in person, (b) sent by facsimile transmission (with the
original thereof also contemporaneously given by another method specified in
this Section 17.1), (c) sent by a nationally-recognized overnight courier
service, or (d) sent by certified or registered mail (postage prepaid, return
receipt requested), to the address of such Party set forth herein.

To the Advisor:

American Realty Capital II Advisors, LLC
405 Park Avenue
New York, New York 10022
Attention:  Nicholas S. Schorsch
                   Jesse Galloway

with a copy to (which shall not constitute Notice):

Proskauer Rose LLP
Eleven Times Square


21 

 

--------------------------------------------------------------------------------

 

 

New York, New York 10036
Attention: Peter M. Fass, Esq.
                  James P. Gerkis, Esq.
Telephone:  (212) 969-3000
Facsimile:  (212) 969-2900

To the Sub-advisor:

Phillips Edison NTR LLC
11501 Northlake Drive
Cincinnati, OH 45249

with a copy to (which shall not constitute Notice):

DLA Piper LLP (US)
4141 Parklake Drive , Suite 300
Raleigh, North Carolina 27612
Attention: Robert Bergdolt
Telephone: (919) 786-2002
Facsimile: (919) 786-2202

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 17.1.  Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

17.2          Modification.  This Agreement shall not be amended, supplemented,
changed, modified, terminated or discharged, in whole or in part, except by an
instrument in writing signed by both Parties hereto, or their respective
successors or permitted assigns. 

17.3          Severability.  The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

17.4          Construction.  The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of New York as at the
time in effect, without regard to the principles of conflicts of laws thereof.

17.5          Entire Agreement.  This Agreement contains the entire agreement
and understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.  In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or

--------------------------------------------------------------------------------

 

 

hinders the Company from qualifying as a real estate investment trust under
Section 856(c) of the Code.

17.6          Waiver.  Neither the failure nor any delay on the part of a Party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

17.7          Gender.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

17.8          Titles Not to Affect Interpretation.  The titles of Articles and
Sections contained in this Agreement are for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation hereof.

17.9          Counterparts.  This Agreement may be executed with counterpart
signature pages or in any number of counterparts, each of which shall be deemed
to be an original as against any Party whose signature appears thereon, and all
of which shall together constitute one and the same instrument. This Agreement
shall become binding when one or more counterpart signature pages or
counterparts hereof, individually or taken together, shall bear the signatures
of all of the Parties reflected hereon as the signatories.

 

[The remainder of this page is intentionally left blank.

Signature page follows.]

23 

 

--------------------------------------------------------------------------------

 

 

           IN WITNESS WHEREOF, the Parties hereto have executed this Agreement
as of the date and year first above written.

 

 

 

 

 

 

 

American Realty Capital II Advisors, LLC

 

 

 

   By:    /s/ William Kahane______________ 

         William Kahane, President

 

 

 

Phillips Edison NTR LLC

 

 

 

   By:   /s/ R. Mark Addy________________ 

         R. Mark Addy, President

 

 

 

 

 

24 

 

--------------------------------------------------------------------------------

 

 

Schedule I

Initial O&O Budget

 

 

Phillips Edison – ARC Shopping Center REIT, Inc.

Estimated Issuer Costs

(Based on $1.5 billion offering)

Pre-Effective Period

 

 

 

 

 

 

  

Pre-Effective

 

  

Period

SEC Registration Fee

  

 

97,000

FINRA Filing Fee

  

 

75,500

Legal – Issuer

  

 

900,000

Legal – Managing BD (including FINRA)

  

 

200,000

Printing

  

 

150,000

Accounting

  

 

115,000

Blue Sky Expenses

  

 

50,000

Advertising and Sales Literature

  

 

500,000

Miscellaneous – Fulfillment

  

 

 

Seminars

  

 

250,000

Other 1 – Investor Relations and Transfer Agent and Fulfillment

  

 

175,500

Other 2 – Other Overhead Costs

  

 

202,000

Other 3 – Due Diligence

  

 

200,000

 

  

 

 

Total Issuer Costs for the Period

  

$

2,915,000

 

--------------------------------------------------------------------------------

 

 

Appendix A

Form of Advisory Agreement

 

26 

 

--------------------------------------------------------------------------------

 